Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/12/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23, 30, 31, 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 recites the limitation "the visible indication”. There is insufficient antecedent basis for this limitation in the claim.
Claim 30 recites the limitation "the adhesive strip”. There is insufficient antecedent basis for this limitation in the claim.
Claim 31 recites the limitation "the outer periphery”. There is insufficient antecedent basis for this limitation in the claim.
Claim 34 recites the limitation "the outer periphery”. There is insufficient antecedent basis for this limitation in the claim.
Claim 34 recites the limitation "the upper flange”. There is insufficient antecedent basis for this limitation in the claim.
Claim 34 recites the limitation "the first configuration”. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 6, 7, 12-18, 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vovan (20120241456) in view of Kinoian (3690509) and further in view of Forman (4679693) and Hebert (2005027525).
The Office notes the 112 rejections above.  Nevertheless, Vovan discloses:
1. A tamper-evident container (figs 1-15) comprising: a base (12) comprising a bottom (lower portion of 12), an upper flange (adjacent 17 in fig 2), and a sidewall (Adjacent 14 in fig 2), the base forming a space for receiving one or more items (space within 12 as shown in fig 2 capable of performing the above intended uses); and a lid (20) comprising: a planar upper surface having an indented region (exterior lid including any portion capable of receiving, as for example, the region shown in close up in fig 3 of lid of which is also indented); an outer periphery disposed around the upper surface (as shown on outside of lid in fig 1); a tab hingedly coupled with the outer periphery having a head disposed within the indented region (adjacent 26 and 32, also with head portion within indented region as in fig 4);  wherein in a closed configuration of the container: the lid is attached to the base by a coupling between the outer periphery of the lid with the upper flange of the base, the base and lid together form an enclosed receptacle (as in fig 1); 
with the exception of the following which is disclosed by Kinoian: a tamper indicator comprising a tamper indicator configured to cover the head and the indented region (fig 4 with 34’ and capable of performing the above intended use such as covering head portion of a tab).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Vovan in view Kinoian (by providing element 34’ while covering the existing head ) in order to provide additional coverage while also providing additional tampering evidence for enhanced security.  
The Combined Reference discloses the claimed invention above with the exception of the following which is disclosed by Forman: adhesive strip/the tamper indicator having one or more perforations configured to tear in response to accessing head through the tamper indicator in the indented region (adjacent 50 and also providing 48).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Combined Reference in view of Forman (by providing the above elements, such as the perforations to element 34’ of Vovian in view of Kinoian from Kinoian above as well as the extension feature 48) in order to provide additional tampering evidence for enhanced security.  The Office notes the Combined Reference is capable of performing the following intended uses wherein the container is configured such that, to transition the container to an open configuration: the tab is pulled outward relative to the upper surface, thereby removing the tab from the receiving region; and the tamper-evident feature provides a visible indication that the container has been opened, as well as head of the tab is accessed through the tamper indicator in the indented region tearing the one or more perforations and the tearing of the perforations  (in the above, by removal and adjustment of the tamper evident feature, the Office notes that indication is thereby provided).
With respect to the being flush with a planar top surface, the Office notes that Hebert discloses similar art with respect to tamper indicators and also discloses being flush with a planar upper surface (paragraph 60).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Combined Reference in view of Hebert (by providing the above feature, such as providing a recess for the elements to be flush with a top) in order to provide a completely smooth device, such as to prevent any unintentional damage to the user.

2. The container of Claim 1, wherein the upper surface further comprises a recess, and wherein the tamper indicator overlays both the receiving region and the recess (Vovian recess any portion recessed on lid upper surface such as adjacent 41, 46 where feature is already provided above by Kinonian).  
3.  The container of Claim 1, wherein the tamper indicator provides and adhesive strip (Kinoian col. 2: 45-50 as well as in Forman already provided above in claim 1).  
4.  The container of Claim 1, wherein the adhesive strip comprises a paper strip or a plastic strip (plastic as already provided in claim 3 above;  though not required, the Office merely notes that it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the material (such as to that of paper) because it has been held that selection of a known material on the basis of its suitability for the intended use was an obvious extension of the prior teaching.  In re Leshin, 125 USPQ 416.  .  
6.  The container of Claim 1, wherein the tab is biased outwards from the outer periphery of the lid (Vovan figs 1-3).  
7.  The container of Claim 1, wherein the receptacle is generally circular (Vovan fig 1).  
12.  The container of Claim 1, wherein the outer periphery of the lid includes a circumferential protrusion and the upper flange includes a peripheral channel to receive the circumferential protrusion of the lid in the first configuration (periphery portions in fig 2).  
13.  A tamper-evident container (figs 1-15) comprising: a base having a bottom (12 with lower portion of 12), a sidewall (Side of 12), and a space for receiving one or more items (space within capable of performing the above intended use); a lid (20) having a planar upper surface with an indented region (exterior lid including any portion capable of receiving, as for example, the region shown in close up in fig 3 of lid of which is also indented), the lid being configured to be fitted with the base (Capable of performing the above intended use as in fig 1; exterior lid including any portion capable of receiving, as for example, the region shown in close up in fig 3 of lid of which is also indented), wherein the base and lid together form an enclosed receptacle (as in fig 1); a tab having a head disposed within the indented region coupled with the lid (adjacent 26 and 32, also with head portion within indented region as in fig 4), the head configured to provide a grasp area that aids removal of the lid from the base (capable of performing the above intended use as in fig 2 where the user may grasp a portion of 26); with the exception of the following which is disclosed by Kinoian:  a tamper indicator configured to cover the indented region and the head, adhesive strip (fig 4 with 34’ and capable of performing the above intended use such as covering head portion of a tab).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Vovan in view Kinoian (by providing element 34’ while covering the existing head ) in order to provide additional coverage while also providing additional tampering evidence for enhanced security.  The Combined Reference discloses the claimed invention above with the exception of the following which is disclosed by Forman: adhesive strip/the tamper indicator having one or more perforations configured to tear in response to accessing head through the tamper indicator in the indented region and provide visual indication (adjacent 50 and also providing 48).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Combined Reference in view of Forman (by providing the above elements, such as the perforations to element 34’ of Vovian in view of Kinoian from Kinoian above as well as the extension feature 48) in order to provide additional tampering evidence for enhanced security.  Though not appearing to be required in this particular claim, the Office merely notes the Combined Reference is capable of performing the following intended uses wherein the container is configured such that, to transition the container to an open configuration: the tab is pulled outward relative to the upper surface, thereby removing the tab from the receiving region; and the tamper-evident feature provides a visible indication that the container has been opened, as well as head of the tab is accessed through the tamper indicator in the indented region tearing the one or more perforations and the tearing of the perforations  (in the above, by removal and adjustment of the tamper evident feature, the Office notes that indication is thereby provided).
With respect to the being flush with a planar top surface, the Office notes that Hebert discloses similar art with respect to tamper indicators and also discloses being flush with a planar upper surface (paragraph 60).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Combined Reference in view of Hebert (by providing the above feature, such as providing a recess for the elements to be flush with a top) in order to provide a completely smooth device, such as to prevent any unintentional damage to the user.

14.  The container of Claim 13, wherein the lid is configured such that, to remove the lid from the base, the tab is pulled out of the receiving region and the tamper indicator is irreversibly damaged (in an instance, by removal and adjustment of the tamper evident feature, the Office notes that indication is thereby provided)
15.  The container of Claim 14, wherein the lid is configured such that the tamper indicator must first be torn in order for a user to grasp the tab (capable of performing the above intended use).  
16.  The container of Claim 14, wherein the lid is configured such that, during the pulling of the tab from the receiving region, the tamper indicator is torn (capable of performing the above intended use).  
18.  The container of Claim 13, wherein the tab is biased outwards from the outer periphery of the lid (Vovan figs 1-3).  .  
23. The container of Claim 1, wherein the visible indication comprises text indicia (capable of performing the above intended use; see 112 rejection above; nevertheless, Kinoian discloses indicia as in fig 1 and by removal with the indicia the indication is provided).  
24. The container of Claim 1, wherein the indented region comprises a cavity in the upper surface (Vovan recess any portion recessed on lid upper surface such as adjacent 41, 46 where feature is already provided above by Kinoian).
Vovan discloses:
25. (New) A tamper-evident container (figs 1-15) comprising: a base (12) having an opening to a receptacle space for receiving one or more items (Capable of performing the above intended use and also discloses an opening with space as in fig 3); a lid (20) having a planar upper surface with an indented region (exterior lid including any portion capable of receiving, as for example, the region shown in close up in fig 3 of lid of which is also indented), the lid being configured to be fitted with the base (capable of performing the above intended use, as in fig 1), wherein the base and lid together form an enclosed receptacle (fig 1); a tab disposed within the indented region of the lid, the tab being configured to facilitate removing the lid from the base (adjacent 26 and 32, also with head portion within indented region as in fig 4; capable of performing the above intended use); with the exception of the following which is disclosed by Kinoian: a tamper indicator comprising a tamper indicator configured to cover the head and the indented region (fig 4 with 34’ and capable of performing the above intended use such as covering head portion of a tab).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Vovan in view Kinoian (by providing element 34’ while covering the existing head ) in order to provide additional coverage while also providing additional tampering evidence for enhanced security.  
The Combined Reference discloses the claimed invention above with the exception of the following which is disclosed by Forman: adhesive strip/the tamper indicator having one or more perforations configured to tear in response to accessing head through the tamper indicator in the indented region (adjacent 50 and also providing 48).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Combined Reference in view of Forman (by providing the above elements, such as the perforations to element 34’ of Vovian in view of Kinoian from Kinoian above as well as the extension feature 48) in order to provide additional tampering evidence for enhanced security.  The Office notes the Combined Reference is capable of performing the following intended uses wherein the container is configured such that, to transition the container to an open configuration: the tab is pulled outward relative to the upper surface, thereby removing the tab from the receiving region; and the tamper-evident feature provides a visible indication that the container has been opened, as well as head of the tab is accessed through the tamper indicator in the indented region tearing the one or more perforations and the tearing of the perforations  (in the above, by removal and adjustment of the tamper evident feature, the Office notes that indication is thereby provided).
With respect to the being flush with a planar top surface, the Office notes that Hebert discloses similar art with respect to tamper indicators and also discloses being flush with a planar upper surface (paragraph 60).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Combined Reference in view of Hebert (by providing the above feature, such as providing a recess for the elements to be flush with a top) in order to provide a completely smooth device, such as to prevent any unintentional damage to the user.
The Combined Reference discloses:
26. (New) The container of Claim 25, wherein the tamper indicator is torn during the puncturing of the tamper indicator (capable of performing the above intended use, such as in Forman figs 5-8).
27. (New) The container of Claim 26, wherein the tamper indicator is torn before the tab is moved relative to the lid (capable of performing the above intended use).
28. (New) The container of Claim 25, wherein the tab includes a head configured to facilitate removal of the lid from the base (Vovan adjacent 26 and 32, also with head portion within indented region as in fig 4, capable of performing the above intended use)
29. (New) The container of Claim 25, wherein the tamper indicator comprises an adhesive strip (Konian fig 4 with 34’ and capable of performing the above intended use such as covering head portion of a tab) .
30. (New) The container of Claim 25, wherein the adhesive strip comprises a paper strip or a plastic strip (plastic as already provided in claim 3 above;  though not required, the Office merely notes that it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the material (such as to that of paper) because it has been held that selection of a known material on the basis of its suitability for the intended use was an obvious extension of the prior teaching.  In re Leshin, 125 USPQ 416).
31. (New) The container of Claim 25, wherein the tab is biased outwards from the outer periphery of the lid (Vovan figs 1-3).
32. (New) The container of Claim 25, wherein the receptacle space includes a bottom and a sidewall (Vovan lower portion and exterior side in fig 2).
33. (New) The container of Claim 25, wherein the receptacle is generally circular (Vovan shape in at least figure 1-3).
34. (New) The container of Claim 25, wherein the outer periphery of the lid includes a circumferential protrusion and the upper flange includes a peripheral channel to receive the circumferential protrusion of the lid in the first configuration (the Office notes the 112 rejections above;  nevertheless in order to expedite prosecution the Office notes that Vovan discloses protrusion of lid in fig 6 adjacent 51, and adjacent 52 includes a flange and channel capable of receiving protrusion as in fig 6).

Response to Arguments
Applicant's arguments with respect to the claims have been considered but are moot because in view of the amendment the search has been updated and a new rejection has been made.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW D PERREAULT whose telephone number is (571)270-5427. The examiner can normally be reached Monday - Friday 7:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW D PERREAULT/Primary Examiner, Art Unit 3735